Exhibit 10.1




CAROLCO-MARIO KASSAR AGREEMENT




Table of Contents




1.  Definitions

2

 

 

2.  “Audition.”  

2

 

 

3.  Services

2

 

 

4.  Fund Raising

2

 

 

5.  Bonus

2

 

 

6.  Indemnity

2

 

 

7.  Credits

2

 

 

8.  Stroock

2

 

 

9.  Complete Agreement

3

 

 

10.  Governing Law

3

 

 

11.  Jurisdiction and Venue

3

 

 

12.  Execution in Counterparts

3











i




--------------------------------------------------------------------------------










1.

Definitions.  All capitalized words used herein have the following meanings:

a.

“Agreement” means this Carolco-Mario Kassar Agreement.

b.

“Carolco” means Carolco Pictures.

c.

“Kassar” means Mario Kassar.

d.

"Picture" or “Pictures” means any film in the "Rambo" franchise, "SMITE"
franchise or other feature length motion picture property introduced to Carolco
by Kassar.

e.

“Effective Date” means the date of execution of this Agreement as shown at the
end hereof.

f.

“Term” means the period commencing on the Effective Date and continuing until
Kassar dies or is permanently disabled.

2.

“Audition.”  Carolco confirms that it has approved Kassar’s use of Carolco’s
prior funding of $250,000 for costs relating to the production of “Audition.”
 Carolco recognizes that it shall not receive a refund of such costs, and that
if the minimum budget for “Audition” is not raised, the film will not be made.

3.

Board Member Compensation.  Carolco shall not owe Kassar the $100,000 payment
for Board member compensation that would otherwise be due in April under the
agreement dated January 15, 2015 (“Board Agreement”), and in lieu thereof,
Carolco shall deliver Kassar 100,000 shares of Carolco common stock within five
business days of the Effective Date.  Carolco shall pay Kassar $100,000 on or
before May 17, 2015, which shall be the final payment of Board member
compensation under the Board Agreement.

4.

Services.  During the Term, Carolco shall engage Kassar to render producing and
sales services for each Picture on the same terms as apply to “Audition” as set
forth in the PPM for “Audition,” except that the producing fee shall not be less
than 10% of the budget of each Picture.

5.

Bonus.  Carolco shall pay Kassar a discretionary bonus in relation to his
efforts in bringing projects and opportunities to Carolco.

6.

Acquisitions.  Carolco shall pay Kassar 5% of the purchase price of any Carolco
produced feature length film in the Rambo franchise and all completed films, or
film libraries that are acquired by Carolco with the assistance of Kassar and
based on Kassar's introduction to Carolco of such completed films or film
libraries.

7.

Indemnity.  Carolco shall add Kassar as an additional insured on all E&O and
general liability insurance policies relating to the Pictures and shall
indemnify Kassar for all claims made against Kassar relating to exploitation of
the Pictures except for claims that are caused by Kassar’s tortious actions.

8.

Credits.  Kassar shall receive the sole “Produced By” credit on the Pictures, in
first position among all producer credits immediately following the title of the
Picture, and otherwise MFN with all other individual credits on the Pictures as
to placement and prominence.

9.

Stroock.  Stroock & Stroock & Lavan LLP (“Stroock”) has represented solely
Kassar in connection with this Agreement and all other matters involving Carolco
other than an Option Agreement for “SMITE” for Carolco, and Carolco and Mario
waive any potential conflict caused by such representation.

10.

Complete Agreement.  This Agreement represents the complete agreement between
the parties hereto relating to the subject matter hereof and supersedes any and
all prior negotiations, discussions, or correspondence between them.  Any
amendment to this Agreement must be evidenced by a writing executed by both
parties hereto.

11.

Governing Law.  This Agreement shall be governed by California law (without
regard to its conflict of law principles).

12.

Jurisdiction and Venue.  The parties agree that the federal or state courts in
Los Angeles, California shall be the exclusive location for jurisdiction and
venue for the litigation of any disputes relating to this Agreement.  Both
parties consent to personal jurisdiction in such venue.











--------------------------------------------------------------------------------










13.

Execution in Counterparts.  This Agreement may be executed in counterparts and
transmitted by facsimile or PDF copy, each of which shall constitute an
original.




IN WITNESS WHEREOF, this Agreement has been executed by and between the parties
hereto effective as of the Effective Date.







Date:         04/29/15          







 

CAROLCO PICTURES

 

 

 

 

 

 

 

By:

/s/ Alexander Bafer

 

Name:

Alexander Bafer

 

Title:

CEO

 

 

 

 

 

 

 

/s/ Mario Kassar

 

MARIO KASSAR















